DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I encompassing claims 1-13 and 21 is acknowledged.

Note by the Examiner
3.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

5.	Claim 9 recites “the light emitting layer, or layers, are disposed between two layers of a wide bandgap materials”.
There is insufficient antecedent basis for “the light emitting layer, or layers” in the claim and any relationship with the transition metal dichalcogenide layer; furthermore, it appears that “two layers of a wide bandgap materials” should be changed to along the lines of “the two layers comprise a wide bandgap material

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claims 1-7, 9-13, and 21 are rejected under 35 U.S.C. 103 as obvious over Stubbs et al. (US 2017/0373263 A1), hereinafter as Stubbs, embodiment of Fig. 1 in view of [0043].

7.	Regarding Claim 1, Stubbs discloses a light emitting device (see Fig. 1 and [0022] “A 2D-OLED hybrid device with an inorganic 2D EL active material may comprise some or all of the layers depicted in FIG. 1”) comprising:
a transition metal dichalcolgenide layer (element 50, see [0028-0029] “The 2D EL active layer (50) may comprise one or more 2D materials capable of exciton generation … WSe2”) disposed between two layers of a material (elements 60, see [0027] for examples of the buffer layer materials) with a bandgap larger than the transition metal dichalcolgenide layer (the two layers are buffer layer material, which have a bandgap larger than the transition metal dichalcogenide layer, see [0027-0029]); and
electrodes (elements 20 and 90, see [0024] “anode material (20) … cathode material (90)”) arranged to apply a voltage across the two layers and the transition metal dichalcolgenide layer (the electrodes, anode and cathode, are arranged to functionally have voltage applied which is across the two layers and the transition metal dichalcogenide layer, the electroluminescent active layer of the light emitting device, which allows light to be emitted, see [0022, 0024]);
wherein, when a voltage within a predetermined range is applied to the electrodes, photons with a wavelength within a specific wavelength range are emitted by the device and the wavelength range can be varied by varying the voltage across the two layers and the transition metal dichalcolgenide layer (see [0028-0029] “The 2D EL active layer (50) may comprise one or more 2D 
(Note, the limitations of “to apply a voltage across the two layers and the transition metal dichalcolgenide layer; wherein, when a voltage within a predetermined range is applied to the electrodes, photons with a wavelength within a specific wavelength range are emitted by the device and the wavelength range can be varied by varying the voltage across the two layers and the transition metal dichalcolgenide layer” are determined as functional limitations describing functional capabilities of the light emitting device.
The manner in which the current claim is recited defines a function of the light emitting device because the claimed limitations are not explicitly structural and instead implicitly limits the structure by claiming a function for which the light emitting device must be capable of performing - see MPEP 2173.05(g), because the limitations recite a feature “by what it does rather than by what it is” and “A functional limitation is often used in association with an element, ingredient, or step of a process to define a particular capability or purpose that is served by the recited element, ingredient or step. In Innova/Pure Water Inc. v. Safari Water Filtration Sys. Inc., 381 F.3d 1111, 1117-20, 72 USPQ2d 1001, 1006-08 (Fed. Cir. 2004)”. The claimed functions of the current claim implicitly require for the transition metal dichalcolgenide layer to be of a material which emits photons, light, and the wavelength range can be varied which does not distinguish from Stubbs.
Note that each and every limitation of the claims of the present application has been fully considered by the examiner (A consideration of a limitation does not necessarily mean that the limitation has been given patentable weight.). When a claim is fully considered, all limitations of the claim are checked to see if they are directed to a function, property or characteristic of the apparatus.

According to Section 2114 of the MPEP, ''While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.	In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). ''[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)''.).
	Stubbs embodiment of Fig. 1 does not appear to explicitly disclose a plurality of nanoparticles embedded into the transition metal dichalcolgenide layer and being arranged to form a plurality of allowable energy levels within the bandgap of the transition metal dichalcolgenide layer.
	Stubbs embodiment of [0043] discloses a plurality of nanoparticles embedded into the transition metal dichalcolgenide layer and being arranged to form a plurality of allowable energy levels within the bandgap of the transition metal dichalcolgenide layer (see [0043] “the 2D EL active layer is deposited from 2D nanoparticles … the optical, electronic and chemical properties of the nanoparticles may be manipulated by changing their lateral dimensions. For example, metal chalcogenide monolayer nanoparticles of materials such as MoSe2 and WSe2 with lateral dimensions of 2 single-layer nanoparticles displaying photoluminescence between 420 nm to 750 
nm by varying the lateral dimensions of the particles between 2.5 nm and 9.7 nm”;
Also, in the combination the wavelength range can be varied by varying the voltage across the two layers and the transition metal dichalcolgenide layer by having different particle sizes of a same material) (Furthermore, the interpretation is consistent with the Applicant’s specification which states that the nanoparticles can be the same material as the transition metal dichalcogenide layer).
	The nanoparticle composition with particle sizes having 10 nm or less in the transition metal dichalcogenide layer tungsten diselenide as taught by Stubbs [0043] is incorporated as nanoparticle composition with particle sizes having 10 nm or less in the transition metal dichalcogenide layer tungsten diselenide of Stubbs embodiment of Fig. 1. The combination discloses a plurality of nanoparticles embedded into the transition metal dichalcolgenide layer and being arranged to form a plurality of allowable energy levels within the bandgap of the transition metal dichalcolgenide layer (see Stubbs [0028-0029, 0043]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate a plurality of nanoparticles embedded into the transition metal dichalcolgenide layer and being arranged to form a plurality of allowable energy levels within the bandgap of the transition metal dichalcolgenide layer as taught by Stubbs [0043] as a plurality of nanoparticles embedded into the transition metal dichalcolgenide layer and being arranged to form a plurality of allowable energy levels within the bandgap of the transition metal dichalcolgenide layer of Stubbs embodiment of Fig. 1 because the combination allows advantageous “bottom-up” approach providing scalability, uniform composition, size and shape that may be tailored by manipulating the reaction conditions, may be surface functionalized, lateral dimensions of the nanoparticles may be in the quantum confinement regime, wherein the optical, electronic and chemical properties of the max) of the device to be tuned by manipulating the lateral dimensions of the 2D nanoparticle (see Stubbs [0043]);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known transition metal diachalcogenide layer material composition in a similar device for another to obtain predictable results (see Stubbs [0043]).

8.	Regarding Claim 2, Stubbs combined embodiments discloses the device of claim 1, wherein the voltage within a predetermined range is applied to the pair of electrodes at room temperature and ambient pressure conditions (The language, term, or phrase “the voltage within a predetermined range is applied to the pair of electrodes at room temperature and ambient pressure conditions”, is directed towards the process of using the claimed device. It is well settled that “product by process” limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Pilkington 162 USPQ 145, 147; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  The applicant must show that different methods of manufacturing produce articles having inherently different characteristics, Ex parte Skinner 2 USPQ 2d 1788.
.

9.	Regarding Claim 3, Stubbs combined embodiments discloses the device of claim 1, wherein the transition metal dichalcolgenide layer consists of tungsten diselenide (see [0028-0029] “The 2D EL active layer (50) may comprise one or more 2D materials capable of exciton generation … WSe2” and [0043] “the 2D EL active layer is deposited from 2D nanoparticles … the optical, electronic and chemical properties of the nanoparticles may be manipulated by changing their lateral dimensions. For example, metal chalcogenide monolayer nanoparticles of materials such as MoSe2 and WSe2”).

10.	Regarding Claim 4, Stubbs combined embodiments discloses the device of claim 1, wherein the tungsten diselenide layer consists of less than thirty atomic monolayers of tungsten diselenide (see [0028] “the thickness of the 2D EL active layer is between 1-5 monolayers” and [0043] “the 2D EL active layer is deposited from 2D nanoparticles … the optical, electronic and chemical properties of the nanoparticles may be manipulated by changing their lateral dimensions. For example, metal chalcogenide monolayer nanoparticles of materials such as MoSe2 and WSe2”).

11.	Regarding Claim 5, Stubbs combined embodiments discloses the device of claim 1, wherein the tungsten diselenide layer consists of less than five atomic monolayers of tungsten diselenide (see [0028] “the thickness of the 2D EL active layer is between 1-5 monolayers. For example, it may be desirable to employ a 2D EL active layer having a thickness of a single monolayer” and [0043] “the 2D EL active layer is deposited from 2D nanoparticles … the optical, electronic and chemical properties of the 2 and WSe2”).

12.	Regarding Claim 6, Stubbs combined embodiments discloses the device of claim 1, wherein the tungsten diselenide layer consists of a single atomic monolayer of tungsten diselenide (see [0028] “For example, it may be desirable to employ a 2D EL active layer having a thickness of a single monolayer” and [0043] “the 2D EL active layer is deposited from 2D nanoparticles … the optical, electronic and chemical properties of the nanoparticles may be manipulated by changing their lateral dimensions. For example, metal chalcogenide monolayer nanoparticles of materials such as MoSe2 and WSe2”).

13.	Regarding Claim 7, Stubbs combined embodiments discloses the device of claim 1, wherein the nanoparticles consist of tungsten diselenide (see [0028-0029] “The 2D EL active layer (50) may comprise one or more 2D materials capable of exciton generation … WSe2”and see [0043] “metal chalcogenide monolayer nanoparticles of materials such as … WSe2” and [0043] “the 2D EL active layer is deposited from 2D nanoparticles … the optical, electronic and chemical properties of the nanoparticles may be manipulated by changing their lateral dimensions. For example, metal chalcogenide monolayer nanoparticles of materials such as MoSe2 and WSe2”).

14.	Regarding Claim 9, insofar as the claim can be interpreted and understood despite the 112 issues, Stubbs combined embodiments discloses the device of claim 1, wherein the light emitting layer, or layers, are disposed between two layers of a wide bandgap materials (element 50, disposed between elements 60, the elements 60 have a bandgap larger than the transition metal dichalcogenide layer, see [0027-0029];
.

15.	Regarding Claim 10, Stubbs combined embodiments discloses the device of claim 1, wherein the nanoparticles comprise tungsten diselenide nanoparticles with a size comprised between 2 nm and 3 nm (see [0043] “the 2D EL active layer is deposited from 2D nanoparticles … the optical, electronic and chemical properties of the nanoparticles may be manipulated by changing their lateral dimensions. For example, metal chalcogenide monolayer nanoparticles of materials such as MoSe2 and WSe2 with lateral dimensions of approximately 10 nm or less may display properties such as size-tunable emission when excited by electricity … WSe2 single-layer nanoparticles displaying photoluminescence between 420 nm to 750 nm by varying the lateral dimensions of the particles between 2.5 nm and 9.7 nm”;
see MPEP 2144.05 § I. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”. Furthermore, the Applicant’s invention as described in the specification does not provide showing of unexpected results or criticality between the claimed range and the disclosed range of Stubbs – rather, the particle size is adjusted to tune photoluminescence which is the same as disclosed by Stubbs.).

16.	Regarding Claim 11, Stubbs combined embodiments discloses the device of claim 1, wherein the nanoparticles comprise tungsten diselenide nanoparticles with a size comprised between 5 nm and 6 nm (see [0043] “the 2D EL active layer is deposited from 2D nanoparticles … the optical, electronic and chemical properties of the nanoparticles may be manipulated by changing their lateral dimensions. For example, metal chalcogenide monolayer nanoparticles of materials such as MoSe2 and WSe2 with 2 single-layer nanoparticles displaying photoluminescence between 420 nm to 750 nm by varying the lateral dimensions of the particles between 2.5 nm and 9.7 nm”;
see MPEP 2144.05 § I. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”. Furthermore, the Applicant’s invention as described in the specification does not provide showing of unexpected results or criticality between the claimed range and the disclosed range of Stubbs – rather, the particle size is adjusted to tune photoluminescence which is the same as disclosed by Stubbs.).

17.	Regarding Claim 12, Stubbs combined embodiments discloses the device of claim 1, wherein the nanoparticles comprise tungsten diselenide nanoparticles with a size comprised between 9 nm and 10 nm (see [0043] “the 2D EL active layer is deposited from 2D nanoparticles … the optical, electronic and chemical properties of the nanoparticles may be manipulated by changing their lateral dimensions. For example, metal chalcogenide monolayer nanoparticles of materials such as MoSe2 and WSe2 with lateral dimensions of approximately 10 nm or less may display properties such as size-tunable emission when excited by electricity … WSe2 single-layer nanoparticles displaying photoluminescence between 420 nm to 750 nm by varying the lateral dimensions of the particles between 2.5 nm and 9.7 nm”;
see MPEP 2144.05 § I. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”. Furthermore, the Applicant’s invention as described in the specification does not provide showing of unexpected results or criticality between the claimed range and the disclosed range .

18.	Regarding Claim 13, Stubbs combined embodiments discloses the device of claim 1, wherein the nanoparticles comprise tungsten diselenide nanoparticles with a size comprised between 0.5 nm and 2 nm (see [0043] “the 2D EL active layer is deposited from 2D nanoparticles … the optical, electronic and chemical properties of the nanoparticles may be manipulated by changing their lateral dimensions. For example, metal chalcogenide monolayer nanoparticles of materials such as MoSe2 and WSe2 with lateral dimensions of approximately 10 nm or less may display properties such as size-tunable emission when excited by electricity”;
see MPEP 2144.05 § I. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”. Furthermore, the Applicant’s invention as described in the specification does not provide showing of unexpected results or criticality between the claimed range and the disclosed range of Stubbs – rather, the particle size is adjusted to tune photoluminescence which is the same as disclosed by Stubbs.).

19.	Regarding Claim 21, Stubbs discloses a photovoltaic device (see Fig. 1 and [0022] “A 2D-OLED hybrid device with an inorganic 2D EL active material may comprise some or all of the layers depicted in FIG. 1”;
When reading the preamble in the context of the entire claim, the recitation “photovoltaic” is not limiting to have an association with absorption and/or conversion of photons, e.g. a solar cell, because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations; particularly, the claimed  comprising:
a transition metal dichalcolgenide layer (element 50, see [0028-0029] “The 2D EL active layer (50) may comprise one or more 2D materials capable of exciton generation … WSe2”) disposed between two layers of a material (elements 60, see [0027] for examples of the buffer layer materials) with a bandgap larger than the transition metal dichalcolgenide layer (the two layers are buffer layer material, which have a bandgap larger than the transition metal dichalcogenide layer, see [0027-0029]);
and
electrodes (elements 20 and 90, see [0024] “anode material (20) … cathode material (90)”) arranged to apply a voltage across the two layers and the transition metal dichalcolgenide layer (the electrodes, anode and cathode, are arranged to functionally have voltage applied which is across the two layers and the transition metal dichalcogenide layer, the electroluminescent active layer of the light emitting device, which allows light to be emitted, see [0022, 0024]);
wherein, when a voltage within a predetermined range is applied to the electrodes, photons with a wavelength within a specific wavelength range are emitted by the device and the wavelength range can be varied by varying the voltage across the two layers and the transition metal dichalcolgenide layer (see [0028-0029] “The 2D EL active layer (50) may comprise one or more 2D materials capable of exciton generation.” The one or more 2D materials can be different thickness and/or different materials such that a different application of voltage will excite a different composition of the active electroluminescent layer material for a different wavelength range of photon emission)

The manner in which the current claim is recited defines a function of the light emitting device because the claimed limitations are not explicitly structural and instead implicitly limits the structure by claiming a function for which the light emitting device must be capable of performing - see MPEP 2173.05(g), because the limitations recite a feature “by what it does rather than by what it is” and “A functional limitation is often used in association with an element, ingredient, or step of a process to define a particular capability or purpose that is served by the recited element, ingredient or step. In Innova/Pure Water Inc. v. Safari Water Filtration Sys. Inc., 381 F.3d 1111, 1117-20, 72 USPQ2d 1001, 1006-08 (Fed. Cir. 2004)”. The claimed functions of the current claim implicitly require for the transition metal dichalcolgenide layer to be of a material which emits photons, light, and the wavelength range can be varied which does not distinguish from Stubbs.
Note that each and every limitation of the claims of the present application has been fully considered by the examiner (A consideration of a limitation does not necessarily mean that the limitation has been given patentable weight.). When a claim is fully considered, all limitations of the claim are checked to see if they are directed to a function, property or characteristic of the apparatus.
If the limitation is directed to a function, property or characteristic of the apparatus, then ''the examiner provides a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flow from the teachings of the applied prior art'' (quoting Ex Parte Levy, 17 USPQ2s 1461, 1464 (Bd. Pat. App. & Inter. 1990 under Section 2112.IV of the 
According to Section 2114 of the MPEP, ''While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.	In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). ''[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)''.).

	Stubbs embodiment of Fig. 1 does not appear to explicitly disclose a plurality of nanoparticles embedded into the transition metal dichalcolgenide layer and being arranged to form a plurality of allowable energy levels within the bandgap of the transition metal dichalcolgenide layer.
	Stubbs embodiment of [0043] discloses a plurality of nanoparticles embedded into the transition metal dichalcolgenide layer and being arranged to form a plurality of allowable energy levels within the bandgap of the transition metal dichalcolgenide layer (see [0043] “the 2D EL active layer is deposited from 2D nanoparticles … the optical, electronic and chemical properties of the nanoparticles may be manipulated by changing their lateral dimensions. For example, metal chalcogenide monolayer nanoparticles of materials such as MoSe2 and WSe2 with lateral dimensions of approximately 10 nm or less may display properties such as size-tunable emission when excited by electricity … WSe2 single-layer nanoparticles displaying photoluminescence between 420 nm to 750 

	The nanoparticle composition with particle sizes having 10 nm or less in the transition metal dichalcogenide layer tungsten diselenide as taught by Stubbs [0043] is incorporated as nanoparticle composition with particle sizes having 10 nm or less in the transition metal dichalcogenide layer tungsten diselenide of Stubbs embodiment of Fig. 1. The combination discloses a plurality of nanoparticles embedded into the transition metal dichalcolgenide layer and being arranged to form a plurality of allowable energy levels within the bandgap of the transition metal dichalcolgenide layer (see Stubbs [0028-0029, 0043]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate a plurality of nanoparticles embedded into the transition metal dichalcolgenide layer and being arranged to form a plurality of allowable energy levels within the bandgap of the transition metal dichalcolgenide layer as taught by Stubbs [0043] as a plurality of nanoparticles embedded into the transition metal dichalcolgenide layer and being arranged to form a plurality of allowable energy levels within the bandgap of the transition metal dichalcolgenide layer of Stubbs embodiment of Fig. 1 because the combination allows advantageous “bottom-up” approach providing scalability, uniform composition, size and shape that may be tailored by manipulating the reaction conditions, may be surface functionalized, lateral dimensions of the nanoparticles may be in the quantum confinement regime, wherein the optical, electronic and chemical properties of the nanoparticles may be manipulated by changing their lateral dimensions, enabling the electroluminescence maximum (ELmax) of the device to be tuned by manipulating the lateral dimensions of the 2D nanoparticle (see Stubbs [0043]);


20.	Claim 8 is rejected under 35 U.S.C. 103 as obvious over Stubbs et al. (US 2017/0373263 A1), hereinafter as Stubbs, embodiment of Fig. 1 in view of [0043], in view of Pickett et al. (US 2018/0009676 A1), hereinafter as Pickett.

21.	Regarding Claim 8, Stubbs combined embodiments discloses the device of claim 1.
Stubbs does not appear to explicitly disclose wherein the tungsten diselenide nanoparticles are in the form of tungsten diselenide flakes.
Pickett discloses wherein the tungsten diselenide nanoparticles are in the form of tungsten diselenide flakes (see [0041] “The method allows control over the shape of the 2D nanoflakes, which is determined by the shape of the prefabricated nanoparticles” and [0045-0047] “The composition of the nanoparticles is unrestricted. Suitable materials include, but are not restricted to … WSe2”).
The shape of the tungsten diselenide nanoparticles as flakes taught by Pickett is incorporated as the shape of the tungsten diselenide nanoparticles as flakes of Stubbs. The combination discloses wherein the tungsten diselenide nanoparticles are in the form of tungsten diselenide flakes.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the tungsten diselenide nanoparticles are in the form of tungsten diselenide flakes as taught by Pickett as wherein the tungsten diselenide nanoparticles are in the form of tungsten diselenide flakes of Stubbs because the combination allows control over the shape and size distribution of the tungsten diselenide nanoparticles which may provide properties such as photoluminescence at a number of different wavelengths without limit on the shape to such as 
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known shape of tungsten diselenide nanoparticles for another to obtain predictable results where the size and shape of the material is disclosed to be adjustable (see Pickett [0040-0047]).


















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior art cited are those incorporated by reference in Stubbs [0043]:
20180072947, 20180216000, 20160186653, Jin et al. (Colloidal Single-Layer Quantum Dots with Lateral Confinement Effects on 2D Exciton, Oct. 2016, J. Am. Chem. Soc., 138, 40, 13253-13259)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818